ORDER
The Disciplinary Review Board on July 1, 1999, having filed with the Court its decision concluding that RUSSELL G. CHEEK of TOMS RIVER, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate), RPC 1.15(d), and Rule 1:21-6 (recordkeeping violations),
And the Disciplinary Review Board having further concluded that respondent’s attorney books and records should be audited by the Office of Attorney Ethics within ninety days after the filing date of the Court’s Order and audited again six months thereafter;
And good cause appearing;
It is ORDERED that RUSSELL G. CHEEK is hereby reprimanded; and it is further
ORDERED that the Office of Attorney Ethics shall conduct an audit of respondent’s attorney books and records within ninety days after the filing date of this Order; and it is further
ORDERED that six months after said audit, the Office of Attorney Ethics shall again conduct an audit of respondent’s books and records; and it is further
ORDERED that respondent shall cooperate fully with the audits of the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*99ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.